                  1

                  2

                  3

                  4

                  5

                  6

                  7

                  8                             UNITED STATES DISTRICT COURT
                  9                            NORTHERN DISTRICT OF CALIFORNIA
             10

             11       SCOTT JOHNSON,                             Case No. 4:18-cv-02978-HSG

             12                   Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                                 ADMINISTRATIVE MOTION TO APPEAR
             13             v.                                   TELEPHONICALLY AT THE SEPTEMBER
                                                                 12, 2019, FURTHER CASE MANAGEMENT
             14       CALATLANTIC GROUP, INC., a Delaware        CONFERENCE
                      Corporation; MOTEL 6 OPERATING L.P., a
             15       Delaware Limited Partnership; G6           Date:      September 12, 2019
                      HOSPITALITY LLC, a Delaware Limited        Time:      2:00 p.m.
             16       Liability Company; and Does 1-10,          Place:     Courtroom 2, Oakland

             17                   Defendants.                    Complaint Filed:   May 21, 2018
                                                                 Trial Date:        None
             18                                                  District Judge:    Hon. Haywood S. Gilliam, Jr.
                                                                 Courtroom:         2, 4th Fl. (Oakland)
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                                     Case No. 4:18-cv-02978-HSG
39809782_1.docx           ORDER GRANTING DEFENDANTS’ ADMINISTRATIVE MOTION TO APPEAR TELEPHONICALLY
                                 AT THE SEPTEMBER 12, 2019, FURTHER CASE MANAGEMENT CONFERENCE
                   1          Having considered defendant Motel 6 Operating L.P. and G6 Hospitality LLC’s
                   2   (collectively, “Defendants”) Administrative Motion to Appear Telephonically at the Court-Ordered
                   3   Further Case Management Conference scheduled for September 12, 2019, at 2:00 p.m., in
                   4   Courtroom 2, in Oakland, California, the Court finds good cause to grant Defendants’ request.
                   5          IT IS HEREBY ORDERED that Defendants’ Administrative Motion to Appear
                   6   Telephonically through CourtCall for the Court-Ordered Further Case Management Conference
                   7   scheduled for September 12, 2019, is GRANTED. Defendants’ counsel shall contact CourtCall at
                   8   (866) 582-6878 to make arrangements for the telephonic appearance.
                   9

                  10

                  11   DATED: 9/6/2019                              _________________________________________
                                                                      Honorable Haywood S. Gilliam, Jr.
                  12                                                  UNITED STATES DISTRICT JUDGE
                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                  1                   Case No. 4:18-cv-02978-HSG
39809782_1.docx            ORDER GRANTING DEFENDANTS’ ADMINISTRATIVE MOTION TO APPEAR TELEPHONICALLY
                                  AT THE SEPTEMBER 12, 2019, FURTHER CASE MANAGEMENT CONFERENCE
